DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the Applicant-Initiated Interview on 02/24/2022.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-14 remain pending for consideration on the merits.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
	“the thermally conductive structures” should read --the one or more thermally conductive structures-- for consistency. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the recitation of “the one or more thermally conductive structures comprises at least one sheet…” is not described in the disclosure such that one skilled in the art would recognize applicant’s possession of the claimed subject matter. For example, in paragraph 0025 of the disclosure, it is disclosed that “one or more thermally conductive structures 14 include a sheet consisting of a network of carbon nanotubes”. However, the disclosure is silent to the one or more thermally conductive structure possibly comprising two or more sheets. Please provide clarification.
Claim 3-4 are rejected to as being dependent upon rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation of “the one or more thermally conductive structures comprises at least one sheet…” renders the claim indefinite in light of the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection above. Additionally, it is unclear which one (or more) of the sheets of claim 1 the “at least one sheet” is referring to. For examination purposes, the limitation is being interpreted as --the sheets--. 
Claim 3-4 are rejected to as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US 9,835,390 B2), hereinafter Zhamu.
Regarding claim 11, Zhamu teaches a method of making a heat sink (200, fig. 1c), comprising:
forming a sheet (see at least col. 14, lines 40-45; where the unitary graphene matrix material/CNT reinforcement composites made into a thin-film form) which comprises a network of carbon nanotubes (col. 2, lines 31-44); and 
cutting and/or folding the sheet into a configuration adapted to dissipate heat from a heat-generating apparatus (col. 6, lines 19-22).

Regarding claim 12, Zhamu teaches the method of claim 11 as discussed above, further comprising heat treating the sheet to reduce or remove surface impurities on the network (col. 2, lines 31-44).

Regarding claim 13, Zhamu teaches the method of claim 11 as discussed above, wherein the configuration comprises a plurality of cooling fins (206, fig. 1c).

[Note: Regarding claims 1-10 and 14, although Zhamu teaches having a network of CNT reinforcement made into a thin-film from, i.e. sheet, under the principle of compact prosecution, and as necessitated by the amendments, the limitation is being rejected with secondary reference(s) as discussed below.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, in view of Chiang (US 2013/0075074 A1); and alternatively, Zhamu in view of Kordas et al. (Chip cooling with integrated carbon nanotube microfin architectures, 2007), hereinafter Kordas. 
Regarding claim 1, Zhamu teaches a heat sink (200, fig. 1c) for dissipating heat from a heat-generating apparatus (e.g. LED, CPU, battery; electronic components; col. 1, lines 36-37, lines 52-55; claim 29), the heat sink (200, fig. 1c) comprising: 
one or more thermally conductive structures extending from, and in heat-conducting contact (e.g. heat collection surface 214, fig. 1c) with, the heat-generating apparatus, wherein the thermally conductive structures comprise sheets (see at least col. 14, lines 40-45; where the unitary graphene matrix material/CNT reinforcement composites made into a thin-film form),
wherein the one or more thermally conductive structures are attached to the heat-generating apparatus in a configuration designed to dissipate heat from the heat-generating apparatus (col. 1, lines 20-24).
	Although Zhamu discloses where carbon nanotube (1-D nano graphitic material) being one group of materials suitable for heat sink application and the graphene sheet/platelets of carbon atoms (col. 2, lines 31-44), Zhamu does not explicitly disclose sheets comprising a network of carbon nanotubes. 
However, Chiang teaches a heat sink (120) including fins (122), where the fins are printed (i.e. sheet) with carbon nanotubes (para. [0021]) to increase thermal dissipation surface area, thereby enhancing thermal dissipation (abstract). Chiang further discloses the CNT composites interpenetrating nanofiber networks, the networks comprising mutually entangled carbon nanotubes intertwined with macromolecules in a cross-linked polymer matrix (para. [0017]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Zhamu to have where the thermal conductive structure comprises sheets comprising a network of carbon nanotubes as taught by Chiang, in order to it does no more than yield predictable results of dissipating heat since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143.

Alternatively, Kordas teaches a heat exchanger comprising thermally conductive structures (i.e. nanotube fin structure); wherein the thermally conductive structures comprise sheets (i.e. film) comprising a network of carbon nanotubes for remove heat (p. 1, col. 1; fig. 1(a)-(c)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Zhamu to have where the thermal conductive structure comprises sheets comprising a network of carbon nanotubes as taught by Kordas, as alternative means for enhancing heat dissipation of the heat exchanger. 

Regarding claim 2, Zhamu as modified teaches the heat sink of claim 1 as discussed above, wherein the one or more thermally conductive structures comprise at least one sheet (e.g. a plurality of fins 206), consisting of the network of carbon nanotubes (see claim 1 rejection above).

Regarding claim 3, Zhamu as modified teaches the heat sink of claim 2 as discussed above, wherein the network of carbon nanotubes has been heat treated to reduce or remove residual processing surfactants and/or surface impurities on the network [Note: the limitation “the network of carbon nanotubes has been heat treated to reduce or remove residual processing surfactants and/or surface impurities on the network” is a product-by-process limitation which examiner deems as having identical or substantially identical structure and therein possesses the same inherent functional characteristics of the network of carbon nanotubes of Zhamu. See MPEP § 2113.]

Regarding claim 5, Zhamu as modified teaches the heat sink of claim 1 as discussed above, wherein the one or more thermally conductive structures comprise two or more cooling fins formed from a buckypaper sheet (col. 37, lines 60-61; col. 39, lines 47-52; e.g. Go paper containing CNTs).

Regarding claim 6, Zhamu as modified teaches the heat sink of claim 1 as discussed above, wherein the heat-generating apparatus comprises one or more LEDs (col. 1, lines 36-38; col. 31, lines 9-15).

Regarding claim 7, Zhamu as modified teaches the heat sink of claim 1 as discussed above, wherein the one or more thermally conductive structures comprise a plurality of cooling fins (206, fig. 1c) in spaced part relation to one another, wherein at least one edge of each fin is connected to the heat-generating apparatus with the fin having a body extending away therefrom (fig. 1c).

Regarding claim 8, Zhamu teaches a cooling fin apparatus (200, fig. 1c), comprising:
a plurality of graphene sheets (col. 14, lines 40-45; where the unitary graphene matrix material made into a thin-film form) arranged in spaced relation to one another (col. 2, lines 31-44), and 
a base (204, fig. 1c) to which a proximal edge of each of the carbon nanotube sheets is fixed, each sheet extending away from the base toward a distal edge (fig. 1c).
Zhamu does not explicitly disclose sheets comprising a network of carbon nanotubes. 
However, Chiang teaches a heat sink (120) including fins (122), where the fins are printed (i.e. sheet) with carbon nanotubes (para. [0021]) to increase thermal dissipation surface area, thereby enhancing thermal dissipation (abstract). Chiang further discloses the CNT composites interpenetrating nanofiber networks, the networks comprising mutually entangled carbon nanotubes intertwined with macromolecules in a cross-linked polymer matrix (para. [0017]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat sink of Zhamu to have where the thermal conductive structure comprises sheets comprising a network of carbon nanotubes as taught by Chiang, in order to it does no more than yield predictable results of dissipating heat since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143.

Regarding claim 9, Zhamu as modified teaches the cooling fin apparatus of claim 8 as discussed above, wherein the carbon nanotube sheets each consists of a heat treated network of multiwall carbon nanotubes (col. 2, lines 31-44).

Regarding claim 10, Zhamu as modified teaches the cooling fin apparatus of claim 8 as discussed above, wherein the carbon nanotube sheets comprise at least one layer of a heat treated network of multiwall carbon nanotubes (col. 2, lines 31-44) and at least one thermally conductive layer which comprises an epoxy combined with graphite-nanoplatelets and/or carbon fibers (col. 9, lines 3-9, lines 29-37; col. 10, lines 17-22; wherein the layers include a GO gel-derived unitary graphene entity and a resin (i.e. epoxy) matrix composite.) 

Regarding claim 14, Zhamu teaches a method of cooling a heat-generating apparatus, comprising:
operating the apparatus to produce heat; and 
cooling the apparatus by conducting the heat away from the apparatus via one or more thermally conductive structures (200, fig. 1c) extending from, and in heat-conducting contact with, the apparatus (abstract, lines 1-6)
wherein the thermally conductive structures comprise sheets (col. 14, lines 40-45; where the unitary graphene matrix material made into a thin-film form),
wherein the one or more thermally conductive structures are attached to the heat-generating apparatus in a configuration designed to dissipate heat from the heat-generating apparatus (col. 1, lines 20-24).
	Zhamu does not explicitly disclose sheets comprising a network of carbon nanotubes. 
However, Chiang teaches a heat sink (120) including fins (122), where the fins are printed (i.e. sheet) with carbon nanotubes (para. [0021]) to increase thermal dissipation surface area, thereby enhancing thermal dissipation (abstract). Chiang further discloses the CNT composites interpenetrating nanofiber networks, the networks comprising mutually entangled carbon nanotubes intertwined with macromolecules in a cross-linked polymer matrix (para. [0017]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify of Zhamu to have where the thermal conductive structure comprises sheets comprising a network of carbon nanotubes as taught by Chiang, in order to it does no more than yield predictable results of dissipating heat since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See MPEP § 2143.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Chiang and Birch (Properties that Influence the Specific Surface Areas of Carbon Nanotubes and Nanofibers, 2013).
Regarding claim 4, Zhamu as modified teaches the heat sink of claim 2 as discussed above, except wherein the carbon nanotubes of the sheet have a specific surface area from 100 m2/g to 350 m2/g.
Birch teaches various carbon nanotubes have specific surface areas ranging from ~150 to 600 m2/g (p.  1152, col. 20-21; p. 1153, Table 1 shows the specific surface areas ranging from about 20 to about 600 m2/g).
Based on this, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize Birch’s carbon nanotubes having the specific surface areas that fall within the ranges required by the applicant, particularly from 100 m2/g to 350 m2/g, based on whether the heat dissipation being achieved was adequate or not in the heat sink of Zhamu as modified. Such a modification would have involved only routine skill in the art to accommodate the heat dissipation requirement. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Response to Arguments
On pages 6-7 of the remarks filed on 09/23/2021, Applicant argues with respect to Claim 11 that Zhamu does not teach the claimed invention. In particular, Applicant argues that “Zhamu does not reasonably disclose a method of making a heat sink, the method including forming a sheet which comprises a network of carbon nanotubes, and cutting and/or folding the sheet into a configuration adapted to dissipate heat from a heat-generating apparatus, as recited by previously presented independent claim 11…The embodiment of Zhamu cited in the Office Action, reproduced below in its entirety, is silent as to a network of carbon nanotubes.” Applicant's arguments have been fully considered but they are not persuasive. Under a broad reasonable interpretation, the recitation of “forming a sheet which comprises a network of carbon nanotubes” has been interpreted to cover a sheet comprising a plurality of materials and carbon nanotubes where the carbon nanotubes forms a network with the plurality of materials during the formation of the sheet. Further, Examiner deems these to be mere naked or bald assertions as they merely recite the claim language. (Accord In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) “[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”)

On pages 8-9 of the remarks, Applicant’s arguments with respect to Claims 1 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	John Boyd (New Carbon Nanotube Sheets Claim World’s Top Heat-Sink Performance, 2017) discloses pure CNT sheets being utilized to heat sinks.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763